DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/2/2021 in which Applicant lists claims 2-16 as being original, claims 1 and 18-20 as being previously presented, and claim 17 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 3/2/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 12/14/2020 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 10-13 of the remarks, filed 3/2/2021, with respect to the rejections of claims 17-20 in view of Umeda et al. (US 2008/0169891 A1) and Onojima (US 2008/025873 A1) have been fully considered and are persuasive. Specifically, Umeda and Onojima do not disclose a reflecting module configured to change a path of incident light so that light is directed toward an optical axis of a lens module comprising lenses in combination with the further claim limitations. The rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
Other Related Art
This art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Park et al., US 2020/0396358 A1, is a more recently filed application by the same assignee which sets for a similar camera module but differs in the claimed specifics (fig. 4, claims 1-20); and
Lee et al., US 2020/0404181 A1, is a more recently filed application by the same assignee which sets for a similar camera module but differs in the claimed specifics (fig. 4, claims 1-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/8/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872